                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     William Cain, et al.,
                                                     )   Case No: _5:20-cv-00697
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6                                                   )   (CIVIL LOCAL RULE 11-3)
     Porch.com Inc. et al                            )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, Rebecca Evans                          , an active member in good standing of the bar of
 9    Utah                          , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: William Cain, et al.,                        in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Nicole Lewis                            an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13                                                          Law Office of Nicole R. Lewis
      299 S Main St. #1300                                  101 W. American Canyon Rd. Ste 508, PMB 165
14    Salt Lake City, UT 84111                              American Canyon, CA 94503
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (385) 233-6612                                          707-430-2447
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    Rebecca@lawhq.com                                      nicole@nlewislaw.com ; nicole.lewis@lawhq.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: UT #16846 .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 01/30/20                                               Rebecca Evans
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Rebecca Evans                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: February 21, 2020
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
